t c memo united_states tax_court christopher a bibby petitioner v commissioner of internal revenue respondent docket no 14687-12l filed date danny m carr for petitioner timothy s murphy robert d heitmeyer and john d davis for respondent memorandum opinion nega judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s and federal_income_tax liabilities the remaining issue for decision is whether the settlement officer abused her discretion in denying petitioner relief from a jeopardy_levy all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background the stipulated facts are incorporated herein by reference petitioner resided in michigan at the time the petition was filed petitioner filed tax returns for tax years and respondent determined that largely as a result of dollar_figure of overstated withholding credits petitioner received over dollar_figure of refunds to which he was not entitled petitioner admits spending the refunds for the following items dollar_figure for a used car dollar_figure for offerings and tithes to his church dollar_figure for wedding and honeymoon expenses dollar_figure on home repairs dollar_figure for tax_return preparation and filing dollar_figure on furniture purchases and dollar_figure for various items such as food clothing and bill payment petitioner admits transferring his interest in his personal_residence to a property holding_company wholly owned by petitioner and his wife petitioner also made a dollar_figure loan to diamond associates in repayment of which diamond associates quitclaimed three properties to petitioner which petitioner subsequently transferred to emg llc a separate business_entity wholly owned by petitioner and his wife on date respondent’s frivolous filers unit made math error assessments for petitioner’s claimed overwithholding credits and issued forms notice of tax due on federal tax_return for and on date respondent issued to petitioner a notice cp504 notice_of_intent_to_levy pertaining to petitioner’s liability for tax_year the case was then assigned to an internal_revenue_service irs revenue_officer who sought approval from irs counsel’s office to issue a jeopardy_levy having received approval from irs counsel’s office the irs revenue_officer issued a jeopardy_levy against petitioner’s bank accounts and wages on date in reference to petitioner’s and liabilities on date respondent issued a letter cg notice of jeopardy_levy and right to appeal to petitioner on date respondent issued a notice of federal tax levy and your right to appeal hearing to petitioner on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing sec_6330 an irs settlement officer was assigned to the case the irs settlement officer and petitioner’s counsel conducted a collection_due_process_hearing on date the settlement officer relied on the revenue officer’s notes and the integrated data retrieval system idrs transcripts to verify that all the requirements of applicable law or administrative procedure were met petitioner submitted to the irs settlement officer forms 433-a collection information statement for wage-earners and self-employed individuals two forms 433-b collection information statement for businesses and documentation supporting petitioner’s entries on all those forms at the collection_due_process_hearing petitioner’s counsel sought an installment_agreement in exchange for release of the levy on petitioner’s wages the irs settlement officer found that petitioner’s forms 433-a failed to disclose dollar_figure of wage income and dollar_figure of income from the freudenberg-nok co reported on forms 1099-r distributions from pensions amenities retirements or profit-sharing_plans ira’s insurance contracts etc on date the settlement officer requested from petitioner’s representative clarification about the nature and duration of the freudenberg-nok payments petitioner’s representative promised to contact petitioner and fax a written verification to irs appeals but no response was forthcoming during that same phone conversation petitioner’s representative was informed that among other issues petitioner needed to address the equity interests in the three real properties transferred by diamond associates in repayment of petitioner’s dollar_figure loan on the basis of the sum of petitioner’s disclosed and undisclosed income as well as petitioner’s disclosed monthly expenses the irs settlement officer contacted petitioner’s counsel and conveyed her decision that the wage levy did not constitute a financial hardship on petitioner still in pursuit of an installment_agreement petitioner’s counsel provided upon request of the irs settlement officer additional information listing the disposition of the proceeds of the and refunds one such item was the equity_interest in the three properties diamond associates transferred to petitioner which petitioner then transferred to emg llc the irs settlement officer took the position that the three properties in question were petitioner’s assets alone and suggested that they be transferred back to the direct and sole ownership of petitioner emg llc transferred the three properties by quitclaim_deed to petitioner and his spouse but not solely to petitioner the irs settlement officer made clear that an installment_agreement and lifting of the jeopardy_levy depended on the transfer of the three properties to petitioner’s sole ownership and the subsequent equity liquidation of the three properties petitioner could not or would not agree to these conditions precedent the negotiations having broken down petitioner requested a determination_letter the irs appeals officer mailed the notice_of_determination to petitioner on date citing inter alia petitioner’s failure to provide certain requested information regarding his expenditures and his finances and his transfer of title to the properties in a manner designed to shelter his equity the notice_of_determination sustained the jeopardy_levy under the stipulation there is no dispute between the parties as to the underlying tax_liabilities the parties have agreed to submit the case without trial pursuant to rule discussion petitioner argues that the settlement officer failed to independently determine the appropriateness or the legality of the jeopardy_levy respondent argues that the settlement officer independently balanced the efficient collection of the tax with the legitimate concerns of petitioner and determined that the jeopardy_levy was not overly intrusive and that no better method of collecting the tax was available if the secretary believes that the assessment or collection of a tax_deficiency will be jeopardized by delay he shall immediately assess the deficiency and issue notice_and_demand for payment to the person liable for the payment of the tax pursuant to sec_1_6851-1 income_tax regs and sec_301_6861-1 proced admin regs the secretary authorizes certain irs employees to determine continued sec_6861 the existence of one or more of the following conditions supports a determination that collection of the tax is in jeopardy the taxpayer is or appears to be designing quickly to depart from the united_states or to conceal himself or herself the taxpayer is or appears to be designing quickly to place his her or its property beyond the reach of the government by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons the taxpayer’s financial solvency is or appears to be imperiled sec_1_6851-1 income_tax regs sec_301_6861-1 proced admin regs notice_and_demand may be issued for the immediate payment of a tax the collection of which is determined to be in jeopardy sec_6331 upon a failure or refusal to pay such tax the secretary may immediately levy upon the property or rights to property of the person subject_to the tax_liability without regard to the 10-day period otherwise required under sec_6331 pursuant to sec_6330 this court has jurisdiction to review the determination of the irs appeals_office with respect to a jeopardy_levy 119_tc_356 continued whether the collection of a tax is in jeopardy sec_6330 generally provides that the commissioner cannot proceed with levy on a taxpayer’s property until the taxpayer has been given notice and the opportunity for a sec_6330 hearing and if dissatisfied judicial review of the administrative determination in this case the general requirement of sec_6330 affording a prior opportunity for a hearing does not apply because respondent made a finding under sec_6331 that a jeopardy_levy was appropriate rather pursuant to sec_6330 petitioner is to be afforded an opportunity for a hearing within a reasonable period of time after the levy see 130_tc_222 because the underlying liabilities are not in issue here we review the appeals determination for abuse_of_discretion see 114_tc_604 see also 411_f3d_621 6th cir defining abuse_of_discretion as clear taxpayer abuse and unfairness by the irs the administrative record indicates that on date the settlement officer requested from petitioner’s representative clarification about the nature and duration of the freudenberg-nok payments petitioner’s representative promised to contact petitioner and fax a written verification to irs appeals during that same phone conversation petitioner’s representative was informed that among other issues petitioner needed to address the equity interests in the three real properties neither petitioner nor petitioner’s representative ever conveyed any additional information about the freudenberg-nok amounts petitioner did not transfer the three properties to his sole ownership but instead requested a determination_letter petitioner incorrectly claimed and received large tax refunds and then proceeded to freely spend from those refunds petitioner also transferred certain real_property received in satisfaction of a loan to diamond associates to emg llc and then jointly to himself and his wife we find that these facts justify the determination to sustain the jeopardy_levy because petitioner was quickly dissipating the funds or otherwise attempting to put them beyond the reach of respondent by transferring funds to third parties it should also be noted that petitioner has not disputed his tax_liabilities petitioner did not fully cooperate with the settlement officer’s reasonable information requests about sources of unreported income and the transfer of certain real_property other than to petitioner’s direct ownership in the light of petitioner’s failure to provide the requested financial information regarding the freudenberg-nok amounts respondent’s denial of an installment_agreement was not an abuse_of_discretion see 138_tc_228 finding that the appeals officer’s denial of an installment_agreement was not an abuse of discretion where the taxpayer failed to provide requested financial information see also 123_tc_1 installment agreements are based upon the taxpayer’s current financial condition t he appeals officer could have reasonably rejected an installment_agreement proposal by petitioners on the basis of petitioners’ failure to timely provide the requested information internal citations omitted aff’d 412_f3d_819 7th cir in contrast this court finds that respondent afforded petitioner all legal rights required under the code and the regulations the settlement officer independently reviewed the revenue officer’s notes and the idrs transcripts to verify that all the requirements of applicable law or administrative procedure were met her actions satisfied the verification requirements of sec_6330 and a we also find the settlement officer to have complied with the requirements stated in sec_6330 and c upon review of the facts and the administrative record the court finds that petitioner has failed to satisfy his burden of proving that the irs abused its discretion in this matter rather the court finds that the facts and circumstances of the case including petitioner’s failure to fully cooperate justified the jeopardy_levy to reflect the foregoing decision will be entered for respondent
